Order entered February 10, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01417-CR

                         KARIASA MACHELL THOMAS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58505-V

                                            ORDER
          The Court REINSTATES the appeal.

          On January 29, 2015, we granted the motion of Lori Ordiway to withdraw as appellant’s

counsel and ordered the trial court to appoint new counsel to represent appellant in this appeal.

We have received the trial court’s order appointing Bruce Kaye as appellant’s attorney.

Accordingly, we DIRECT the Clerk to list Bruce Kaye as appellant’s appointed attorney of

record.

          We note that pursuant to Texas Rule of Appellate Procedure 35.2, the clerk’s and

reporters records were due by February 10, 2015, but have not yet been filed.

          Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record

within FIFTEEN DAYS of the date of this order.
       Appellant’s docketing statement reflects that Kelly Simmons is the court reporter who

recorded the proceedings. The Court does not have Ms. Simmons listed as having received

notices in this case. Accordingly, we DIRECT the Clerk to add court reporter Kelly Simmons to

the list of individuals who is to receive notices regarding the record in this appeal.

       We ORDER Ms. Simmons to file the reporter’s record within THIRTY DAYS of the

date of this order. We further ORDER that Ms. Simmons coordinate with any other court

reporter who recorded proceedings in this case to file the complete record, including all exhibits

admitted into evidence.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk; court reporter Kelly Simmons; Bruce Kaye; and the Dallas

County District Attorney’s Office.



                                                       /s/    ADA BROWN
                                                              JUSTICE